Name: Commission Regulation (EEC) No 1677/88 of 15 June 1988 laying down quality standards for cucumbers
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31988R1677Commission Regulation (EEC) No 1677/88 of 15 June 1988 laying down quality standards for cucumbers Official Journal L 150 , 16/06/1988 P. 0021 - 0025 Finnish special edition: Chapter 3 Volume 26 P. 0207 Swedish special edition: Chapter 3 Volume 26 P. 0207 *****COMMISSION REGULATION (EEC) No 1677/88 of 15 June 1988 laying down quality standards for cucumbers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1117/88 (2), and in particular Article 2 (3) thereof, Whereas Council Regulation No 183/64/EEC (3) lays down quality standards for cucumbers; Whereas a change has occurred in the production and marketing of those products, particularly as regards the requirements of consumer and wholesale markets; whereas the common quality standards for cucumbers should therefore be changed to take those new requirements into account; Whereas such changes entail alteration of the definition of the supplementary quality class as laid down by Council Regulation (EEC) No 1194/69 (4) as last amended by Regulation (EEC) No 79/88 (5); whereas account should be taken, in defining that class, of the economic importance to producers of the products concerned and of the need to meet consumer requirements; Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration due to the biological development of the products or their tendency to perish; whereas, therefore, account should be taken of such deterioration when applying the standards of marketing stages following dispatch; Whereas in the interests of clarity and certainty as to legal requirements and for ease of use the standards thus changed should be consolidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for cucumbers, falling within subheading 0707 00 11 and 0707 00 19 of the combined nomenclature shall be as set out in the Annex hereto. Those standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at stages following dispatch the products may show, in relation to the standards prescribed a slight lack of freshness and turgescence and slight alteration due to their biological development and their tendency to perish. Article 2 Regulation No 183/64/EEC is hereby amended as follows: - the second indent of Article 1 (2) is deleted, - Annex I/2 is deleted. Article 3 Regulation (EEC) No 1194/69 is hereby amended as follows: - in Article 1, the words 'and cucumbers' are deleted, - Annex VII is deleted. Article 4 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 107, 28. 4. 1988, p. 1. (3) OJ No 192, 25. 11. 1964, p. 3217/64. (4) OJ No L 157, 28. 6. 1969, p. 1. (5) OJ No L 10, 14. 1. 1988, p. 8. ANNEX QUALITY STANDARDS FOR CUCUMBERS I. DEFINITION OF PRODUCE This standard applies to cucumbers grown from varieties (cultivars) of Cucumis sativus L. to be supplied fresh to the consumer, cucumbers for processing and gherkins being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for cucumbers after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, cucumbers must be: - intact, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - fresh in appearance, - firm, - clean, practically free of any visible foreign matter, - practically free from pests, - practically free from damage caused by pests, - free of bitter taste (subject to the special provisions for classes II and III under the heading 'Tolerances'), - free of abnormal external moisture, - free of foreign smell and/or taste. Cucumbers must be sufficiently developed but their seeds must be soft. The condition of the produce must be such as to enable it: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Cucumbers are classed into the four classes defined below: (i) 'Extra' class Cucumbers in this class must be of superior quality. They must have all the characteristics of the variety. They must: - be well developed - be well shaped and practically straight (maximum height of the arc: 10 mm per 10 cm of length of the cucumber) - have a typical colouring for the variety - be free of defects, including all deformations and particularly those caused by seed formation. (ii) Class I Cucumbers in this class must be of good quality. They must: - be reasonably developed - be reasonably well shaped and practically straight (maximum height of the arc: 10 mm per 10 cm of the length of cucumber). The following defects are allowed: - a slight deformation, but excluding that caused by seed formation - a slight defect in colouring, especially the light coloured part of the cucumber where it touched the ground during growth - slight skin blemishes due to rubbing and handling or low temperatures, provided that such blemishes have healed and do not affect the keeping quality. (iii) Class II: This class includes cucumbers which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. However, they may have the following defects: - deformations other than serious seed development, - defects in colouring up to one-third of the surface; in the case of cucumbers grown under protection, considerable defects in colouring in the affected part are not allowed, - healed cracks, - slight damage caused by rubbing and handling which does not seriously affect the keeping quality and appearance. All the defects listed above are allowed for straight and slightly crooked cucumbers. On the other hand, crooked cucumbers are allowed only if they have no more than slight defects in colouring and have no defects or deformation other than crookedness. Slightly crooked cucumbers may have a maximum height of the arc of 20 mm per 10 cm of length of the cucumber. Crooked cucumbers may have a greater arc and must be packed separately. (iv) Class III (1): This class includes cucumbers which do not qualify for inclusion in the higher classes but satisfy the requirements specified for Class II. However, crooked cucumbers may have all the defects allowed in Class II for straight and slightly crooked cucumbers and they must be packed separately. III. PROVISIONS CONCERNING SIZING Sizing is determined by the weight of the cucumber. (i) Cucumbers grown in the open must weigh 180 g or more. Cucumbers grown under protection must weigh 250 g or more. (ii) Moreover, 'Extra' Class and Class I cucumbers grown under protection weighing: - 500 g or more must be not less than 30 cm long, - between 250 and 500 g must be not less than 25 cm long. (iii) Sizing is compulsory for classes 'Extra' and I. The difference in weight between the heaviest and lightest cucumbers in the same package must not exceed: - 100 grams where the lightest piece weighs between 180 and 400 grams, - 150 grams where the lightest piece weighs 400 grams or more. (iv) The provisions concerning sizing are not applicable to 'short cucumbers'. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements for the class indicated. A. Quality tolerances: (i) 'Extra' Class: 5 % by number of cucumbers not satisfying the requirements for the class but meeting the requirements for Class I, or exceptionally coming within the tolerances for that class. (ii) Class I: 10 % by number of cucumbers not satisfying the requirements for the class but meeting the requirements for Class II, or exceptionally coming within the tolerances for that class. (iii) Class II: 10 % by number of cucumbers satisfying neither the requirements for the class nor the minimum requirements, to the exclusion of produce affected by rotting or deterioration such as to make it unfit for consumption. Within this tolerance a maximum of 2 % by number of cucumbers may have tips with a bitter taste. (iv) Class III: 15 % by number of cucumbers satisfying neither the requirements for the class nor the minimum requirements, to the exclusion of produce affected by rotting or deterioration such as to make it unfit for consumption. Within this tolerance a maximum of 4 % by number of cucumbers may have tips with a bitter taste. B. Size tolerances: For all classes: 10 % by number of cucumbers not satisfying the size requirements. However, this tolerance is applicable to produce which differs by not more than 10 % from the size and weight limits specified. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity: The contents of each package must be uniform and contain only cucumbers of the same origin, variety or type, quality and size (where required). For cucumbers in Class III, uniformity may be limited to origin and variety or type. The visible part of each package must be representative of the entire contents. B. Packaging: The cucumbers must be packed in such a way as to protect them properly. The cucumbers must be packed sufficiently tightly as to avoide damage during transport. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The packages must be free of any foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification: 1.2 // Packer and/or Despatcher // Name and address or officially issued or accepted code mark. B. Nature of produce: - 'Cucumbers' if the contents are not visible from the outside, - 'under protection', where appropriate, or an equivalent expression, - 'short cucumbers' or 'mini-cucumbers', as appropriate. C. Origin of produce: Country of origin and, optionally, district where grown, or national, regional or local trade name. D. Commercial specifications: - Class and, as appropriate, for Classes II and III, 'crooked cucumbers', - Size (if the produce is sized) expressed in minimum and maximum weight of the cucumbers, - Number of units (optional). E. Official crate marking (optional) (1) Additional class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. The use of this quality class or some of its specifications is subject to a decision to be taken on the basis of Article 4 (1) of the same Regulation.